DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “at least one shelf module” in Line 5 of the Claim.  It is not clear whether shelf modules can be plural as recited in Line 5 or if they are singular as recited in Line 1 of the claims.  For examination purposes “a shelf module” in Line 1 is being interpreted as “a shelf module of a plurality of shelf modules”.
Claim 13 recites the limitation “a plurality of suspension frames” in Line 8 of the claim.  It is not clear whether “suspension frames” is plural as recited in Line 8 or if “suspension frames” is singular as recited in Line 3 of the claim.  For examination purposes “a suspension frame” in Line 3 is being interpreted as “a suspension frame of a plurality of suspension frames”.
Claim 14 recites the limitation “at least one shelf module” in Line 5 of the Claim.  It is not clear whether shelf modules can be plural as recited in Line 5 or if they are singular as recited in Line 1 of the claims.  For examination purposes “a shelf module” in Line 1 is being interpreted as “a shelf module of a plurality of shelf modules”.
Claim 14 recites the limitation “a plurality of suspension frames” in Line 8 of the claim.  It is not clear whether “suspension frames” is plural as recited in Line 8 or if “suspension frames” is singular as recited in Line 3 of the claim.  For examination purposes “a suspension frame” in Line 3 is being interpreted as “a suspension frame of a plurality of suspension frames”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. 2015/0235884 and in view of MacDonald 6,202,966.
In Re Claim 9, Jang teaches a storage shelf comprising:						a shelf module including a shelf board (330, Fig. 2) on which a container (S2, Fig. 1) is to be placed, a nozzle (333) to supply fluid into the container placed on the shelf board, a mass flow controller (Fig. 4) to adjust a flow rate of the fluid supplied from the nozzle, and a pipe (411) connecting between the mass flow controller and a main pipe connected to a supply source (Paragraph 47) of the fluid; and		suspension frames each including a shelf supporting portion (311) supporting the shelf module from below and a pair of suspending portions (313) suspending and supporting the shelf supporting portion; wherein the suspension frames are disposed at regular intervals along one direction; (See Fig. 1)	the shelf module is laid over between the shelf supporting portions of the suspension frames adjacent to each other in the one direction; (See Fig. 1 and 2) and					
Jang does not teach the shelf module laid over between the shelf supporting portions is fixed to the shelf supporting portions by bolts or screws inserted from below into through holes in the shelf supporting portions.
However, MacDonald et al. teach the shelf module (20) laid over between the shelf supporting portions (10) is fixed to the shelf supporting portions (34) by bolts or screws inserted from below into through holes in the shelf supporting portions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use screws between the shelf module and the shelf supporting portion in the shelf of Jang et al. as taught by MacDonald in order to secure the shelf module.
Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													Tubaki et al., Iwasaki and Lee et al. disclose purge systems for oveherhead suspended storage of an OHT system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652